UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 1-15929 SAVINGS PLAN FOR EMPLOYEES OF FLORIDA PROGRESS CORPORATION Full title of the plan and the address of the Plan, if different from that of the issuer named below PROGRESS ENERGY, INC. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Name of issuer of the securities held pursuant to the plan and address of its principal executive office SAVINGS PLAN FOR EMPLOYEES OF FLORIDA PROGRESS CORPORATION TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 4 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2011 5 Notes to Financial Statements as of December 31, 2011 and 2010, and for the Year Ended December 31, 2011 6-13 SUPPLEMENTAL SCHEDULE: Form 5500, Schedule H, Part IV, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011 14 SIGNATURE 15 INDEX TO EXHIBITS 16 Note: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Savings Plan for Employees of Florida Progress Corporation Raleigh, North Carolina We have audited the accompanying statements of net assets available for benefits of Savings Plan for Employees of Florida Progress Corporation (the "Plan") as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan's management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2011 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Raleigh, North Carolina June 21, 2012 3 SAVINGS PLAN FOR EMPLOYEES OF FLORIDA PROGRESS CORPORATION STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 (in thousands) ASSETS Participant-directed investments – at fair value $ $ Notes receivable from participants NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit- responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. 4 SAVINGS PLAN FOR EMPLOYEES OF FLORIDA PROGRESS CORPORATION STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2011 (in thousands) ADDITIONS Contributions: Participant contributions $ Employer contributions Total contributions Investment income: Interest and dividend income Net appreciation in fair value of investments Total investment income Interest income on notes receivable from participants Other additions 54 Total additions DEDUCTIONS Benefits paid to participants Administrative expenses 71 Total deductions INCREASE IN NET ASSETS NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ See Notes to Financial Statements. 5 SAVINGS PLAN FOR EMPLOYEES OF FLORIDA PROGRESS CORPORATION NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 THE YEAR ENDED DECEMBER 31, 2011 1. DESCRIPTION OF PLAN The following description of the Savings Plan for Employees of Florida Progress Corporation (the Plan) is provided for general information purposes only. Participants should refer to the Plan document for more complete information. General Information Regarding the Plan The Plan is a qualified defined contribution plan and subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Individuals classified as bargaining unit employees of Florida Power Corporation d/b/a Progress Energy Florida, Inc. (the Company), a wholly owned subsidiary of Florida Progress Corporation (Florida Progress), are eligible to participate in the Plan on their first day of employment. Florida Progress is a wholly owned subsidiary of Progress Energy, Inc. (Progress Energy or Plan Administrator). Participants are immediately eligible to make contributions (before-tax and/or after-tax) and to receive matching employer contributions on employee contributions (see Vesting). If employees wish to participate in the Plan, they must elect to do so and must specify their level of savings and how their savings should be allocated among the Plan’s investment options. The Chief Executive Officer of Progress Energy appoints the Savings Plan for Employees of Florida Progress Corporation Administrative Committee to manage the operation and administration of the Plan. Vanguard Fiduciary Trust Company (VFTC) serves as the trustee and record keeper for the Plan. The Plan was amended and restated effective November 1, 2011, to comply with various Internal Revenue Service (IRS) and Department of Laborregulatory requirements. Contributions Participants are allowed to contribute up to 50 percent of their annual base pay as defined in the amended Plan (subject to Internal Revenue Code (IRC) limitations). Participants can elect to have these contributions deducted on a before-tax basis and/or after-tax basis. A participant's total contributions were limited by the IRC to $16,500 for 2011 and 2010. Participants may also elect to contribute an additional amount on an after-tax basis as defined in the Plan. For 2011 and 2010, the IRC allowed participants age 50 or older to contribute up to an additional $5,500 over and above the IRC before-tax limits. The Company’s matching contributions made to the Plan (the Automatic Company Match) are 100 percent of the first 6 percent of each participant’s before- and/or after-tax contributions. The Plan added safe harbor 401(k) provisions and a Roth 401(k) contribution option as of January 1, 2010. Participant Accounts Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions and investment earnings and is charged with withdrawals, investment losses and an allocation of administrative expenses. The benefit to which a participant is entitled is the participant’s vested account balance net of any outstanding loan balance. 6 Investments Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan offers nineteen mutual funds (including target date funds), one common collective trust fund, and the Progress Energy Common Stock Fund as investment options for participants. Effective December 28, 2011, the American Funds Growth Fund of America was replaced with the Harbor Capital Appreciation Fund. Company matching contributions are made based on the participant’s investment elections. Through December 31, 2010, Company matching contributions were automatically invested in the Progress Energy Common Stock Fund. Participants are permitted to make transfers from the Progress Energy Common Stock Fund to other investment options offered by the Plan at any time in accordance with Plan provisions. Effective January 1, 2011, Company matching contributions are made based on participants’ investment elections. Contingent Value Obligations Pursuant to the acquisition of Florida Progress by Progress Energy during 2000, participants with investments in the Florida Progress Stock Fund were given the option of either cashing in their investments or exchanging their existing Florida Progress Stock Fund shares for shares of the Progress Energy Common Stock Fund and cash. In addition, participants with investments in the Florida Progress Stock Fund received shares of the Progress Energy, Inc. Contingent Value Obligations Fund (the CVO Fund). The CVO Fund invested in Progress Energy’s contingent value obligations (CVOs), each of which represented the right to receive contingent payments based on the performance of four synthetic fuels facilities previously owned by Progress Energy. In 2007, one of the synthetic fuels facilities was sold and the remaining facilities were abandoned by Progress Energy upon the expiration of the synthetic fuels tax credit program. While the Plan did not allow additional contributions to the CVO Fund, participants were permitted to withdraw or exchange all or a portion of their account balance invested in the CVO Fund in accordance with applicable Plan provisions. Effective December 15, 2011, the trustee of the CVO Fund, Evercore Trust Company (Evercore), accepted a tender offer from Progress Energy on behalf of participants holding CVOs in the Plan. The purchase price under the terms of the tender offer was $0.75 per CVO.All cash received for tendered CVOs was initially reinvested in an applicable target date fund (designated as the qualified default investment fund). Participants can transfer these funds at any time. As of December 31, 2011, the CVO Fund investment balance was zero. Vesting Participants are 100 percent vested in the contributions they have made to the Plan, the investment earnings on such contributions, the Company matching contributions and the investment earnings from the Company matching contributions. Participant Loans All actively employed Plan participants with available account balances are allowed to borrow against their accounts while continuing to defer taxes on the amount of the loan. The amount of any loan shall not be less than $500 nor exceed the lesser of $50,000 or one-half of the participant’s vested Plan account balance. The loans are secured by the balance in the participant’s account and bear interest at rates commensurate with local prevailing rates at the time funds are borrowed as determined quarterly by the Plan Administrator. Principal and interest are paid through payroll deductions. Payment of Benefits Upon separation of service due to termination, disability or retirement, participants may leave their account balance within the Plan if their vested balance is greater than $1,000, elect to receive a lump-sum amount equal to the value of their account balance, elect to roll over a full account distribution, or select from a menu of installment payment options. Temporary employees may elect to defer distribution of their accounts for a maximum of 12 months from the date of termination. If termination of employment is due to death and the vested account balance is $5,000 or less, a lump sum payment will be made to the participant’s beneficiary as soon as administratively practicable. 7 Active participants are also eligible to apply for: (i) hardship withdrawals from their before-tax account in accordance with Plan provisions; (ii) withdrawals from their after-tax account at any time in accordance with Plan provisions; and (iii) withdrawals from their entire account after attaining age 59 1/2 in accordance with Plan provisions. Forfeited Accounts Forfeited matching contributions may be used by the Plan to pay Plan expenses or to reduce future matching contributions otherwise required from the Company. During the year ended December 31, 2011, forfeited matching contributions totaled $102,333. During the year ended December 31, 2011, no forfeited matching contributions or associated reinvested earnings were used to offset Company matching contributions. As of December 31, 2011 and 2010, the forfeitures account totaled $213,604 and $110,579, respectively. The Vanguard Prime Money Market Fund holds the forfeited funds. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates The preparation of financial statements in conformity with GAAP requires Plan management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties The Plan utilizes various investment instruments including mutual funds, a common collective trust fund andcommon stock. Investment securities, in general, are exposed to various risks, such as interest rate risk, credit risk, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the financial statements. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan. Common collective trust funds with underlying investments in investment contracts are valued at the fair value of the underlying investments and then adjusted by the issuer to contract value. The statements of net assets available for benefits present an investment contract at fair value, as well as an additional line item showing an adjustment of the fully benefit-responsive contract from fair value to contract value. The statement of changes in net assets available for benefits is presented on a contract value basis. The Vanguard Retirement Savings Trust V Fund (the Fund) is a common collective trust fund that invests solely in the Vanguard Retirement Savings Master Trust (the Master Trust). The underlying investments of the Master Trust are primarily in a pool of investment contracts that are issued by insurance companies and commercial banks and in contracts that are backed by high-quality bonds, bond trusts and bond mutual funds. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. Contract value represents contributions made to the fund, plus earnings, less participant withdrawals. The Fund imposes certain restrictions on the Plan, and the Fund itself may be subject to circumstances that impact its ability to transact at contract value. Plan Management has no knowledge or intent that there would be the occurrence of events that would cause the Fund to 8 transact at less than contract value.The adjustment from fair value to contract value related to the Fund is reflected in the financial statements. The Progress Energy Common Stock Fund is comprised of shares of Progress Energy common stock as well as cash and cash equivalents to facilitate execution of daily transactions on a unitized basis.Progress Energy common stock is valued at its closing market price reported on the New York Stock Exchange. The CVO Fund is recorded at fair value based on quoted prices from a less than active market. Purchases and sales of investments are recorded on a trade-date basis. Interest income is accrued when earned. Dividend income is recorded on the ex-dividend date. Management fees and operating expenses charged to the Plan for investments in the mutual funds and the common collective trust fund are deducted from income earned on a daily basis and are not separately reflected. Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Capital gain distributions are included in dividend income. When Progress Energy common stock is distributed to participants in settlement of their accounts, distributions are recorded at the value of shares distributed. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Defaulted participant loans are recorded as distributions in accordance with Plan provisions. Administrative Expenses Administrative expenses of the Plan are paid by the Company or the Plan in accordance with Plan provisions. Payment of Benefits Benefit payments to participants are recorded upon distribution. New Accounting Standards In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements,” which amends Accounting Standards Codification (ASC) 820 to clarify certain existing disclosure requirements and to require a number of additional disclosures, including amounts and reasons for significant transfers between the three levels of the fair value hierarchy, and presentation of certain information in the reconciliation of recurring Level 3 measurements on a gross basis. ASU 2010-06 was effective for the Plan on January 1, 2010, with certain disclosures effective for periods beginning January 1, 2011. The Plan has no Level 3 investments thus the impact of ASU 2010-06 was insignificant. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which amends ASC 820 to develop a single, converged fair value framework between GAAP and International Financial Reporting Standards (IFRS). ASU 2011-04 is effective prospectively for the Plan on January 1, 2012. The adoption of ASU 2011-04 will result in changes in certain fair value measurement principles, as well as additional disclosure in the notes to the financial statements. The impact of adoption is not expected to be significant to the Plan’s financial statements. 3.FAIR VALUE MEASUREMENTS GAAPdefines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). Fair value measurements require the use of market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. 9 GAAP also establishes a fair value hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the reporting date. The three levels are defined as follows: Level 1 — pricing inputs are unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 — pricing inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly, for the full term of the financial instrument. Level 3 — pricing inputs include significant inputs generally less observable from objective sources. At December31, 2011, the Plan’s investments classified within the fair value hierarchy were as follows: (in thousands) Level 1 Level 2 Level 3 Total Progress Energy Common Stock Fund: ·Progress Energy common stock $
